Citation Nr: 0023486	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-47 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1942 to August 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's service-connected duodenal ulcer is 
manifested by subjective complaints of abdominal pain, poor 
appetite with weight loss, fatigue, and some nausea and 
vomiting; objective evidence of some abdominal pain; and 
endoscopic and radiographic evidence of mild gastritis and 
gastroesophageal reflux.  

3.  There is no objective evidence of current duodenal ulcer, 
or associated anemia or weight loss with related impairment 
of health.   


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.114, Diagnostic Code 7305 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO established service connection for duodenal ulcer in 
an August 1944 rating decision.  At that time, a 10 percent 
disability rating was assigned.  Over the following years, 
the veteran's duodenal ulcer worsened and improved, resulting 
in corresponding changes in the disability evaluation.  A 20 
percent evaluation was assigned in a February 1967 rating 
decision.  That rating has been continued to this time.  

In July 1996, the veteran submitted a claim for an increased 
disability rating for the service-connected duodenal ulcer.  
In connection with his claim, the RO obtained the veteran's 
VA medical records dated through July 1996.  He presented in 
October 1995 relating that his ulcer had been acting up.  He 
had poor appetite and early satiety.  He denied any melena or 
change in bowel movements.  His weight was recorded as 183 
pounds.  Tests were negative for occult blood.  The diagnosis 
was epigastric pain of unknown etiology.  When he returned in 
January 1996, he denied having any abdominal pain.  Physical 
examination was negative.  Tests were negative for occult 
blood.  His weight was unchanged.  The veteran underwent 
esophagogastroduodenoscopy (EGD) in March 1996.  The EGD was 
normal except for diffuse antritis and a deformed and 
shortened duodenal bulb.  Biopsy of the stomach antrum showed 
mild chronic gastritis but was negative for H. pylori.  The 
veteran related continued complaints of abdominal pain when 
he returned in May 1996.  Examination was significant for 
vague mild epigastric tenderness.  He weight was unchanged.  
The diagnosis was epigastric pain secondary to diabetes 
mellitus, though the physician noted that he could not rule 
out peptic ulcer disease.  

The veteran was afforded a VA examination in August 1996.  He 
indicated that he had daily severe stomach problems for the 
last six to eight months.  He was unable to tolerate many 
meats.  He reported having nausea at least twice a week, 
vomiting about twice a month, and poor appetite daily.  He 
also experienced some generalized weakness.  His current 
weight was 176 pounds.  He had lost 32 pounds in the last 
year, though some of it was intentional.  Physical 
examination was normal except for some palpable epigastric 
tenderness.  Stool was heme negative.  An upper 
gastrointestinal (UGI) series showed no abnormality of the 
upper gastrointestinal tract.  The examiner stated that no 
duodenal ulcer was found.  

In an August 1996 rating decision, the RO denied the 
veteran's claim for an increased evaluation.  The veteran 
timely appealed that decision.  In his November 1996 
substantive appeal, he indicated that he had severe pain most 
of the day.  He relieved the pain by eating ice cream, 
drinking milk, and taking over-the-counter medications.  He 
also took lansoprazole and acelaminophen (sic).  The veteran 
explained that his stomach hurt severely in the sternum or 
abdominal area throughout the day and even at night.  He lost 
approximately 32 pounds, had no real appetite, and was 
fatigued on an on-going basis.  

The RO obtained additional VA medical records for the 
veteran.  In November 1996, he reported a recent history of 
hematemesis and increasing epigastric pain.  The pain was 
sharp and constant but improved with food.  He also reported 
experiencing a 32-pound weight loss over last year and 
extreme fatigue.  Examination was significant only for 
diffuse abdominal pain.  The veteran's weight was recorded as 
187.9 pounds.  Notes dated in January 1997 indicated that the 
veteran continued to complain of daily epigastric pain.  He 
denied any weight loss.  It was noted that EGD performed in 
November 1996 was normal.  Examination was again normal 
except for mild epigastric tenderness.  The veteran's weight 
was recorded as 191.4 pounds.  The impression was probable 
functional pain.  In February 1998, the veteran related that 
he had an attack of abdominal pain two weeks before.  There 
was no gastrointestinal bleeding.  His weight was 185 pounds.  

VA laboratory tests performed in April 1998 and August 1999 
revealed red blood cell counts of 4.29 and 4.51, 
respectively, measured in millions per cubic millimeter 
(M/cmm).  The reference range was 4.6 to 6.2 M/cmm.        

The veteran underwent another VA examination in April 2000.  
He reported experiencing more frequent abdominal pain for the 
last two to three years.  He described the pain as a pressure 
that started in the lower abdomen and went up to the 
epigastric region.  There were associated loose bowel 
movements with stool urgency.  He also had occasional 
abdominal cramping that was relieved by a bowel movement.  
The veteran denied any constipation or recent vomiting.  He 
was not aware of blood in the stool, though it was sometimes 
dark.  He was able to maintain his weight.  He indicated 
several times that "nerves" caused stomach problems and 
that Paxil helped.  His other medications included 
lansoprazole, Tylenol, Metamucil, and simethicone.  
Examination revealed flinching reactivity to the abdomen in 
all four quadrants and upper and lower midline regions.  
Otherwise, the examination was negative.  By the veteran's 
report, digital rectal examination in December 1999 was 
normal.  The diagnosis was chronic diffuse abdominal pain and 
scarring per EGD in March 1996.  The UGI series showed a 
small amount of gastroesophageal reflux.  Otherwise, there 
was no significant change from 1996, with no abnormality of 
the stomach, duodenal bulb, or duodenum.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's duodenal ulcer is currently evaluated as 20 
percent disabling under Diagnostic Code (Code) 7305.  
38 C.F.R. § 4.114.  A 20 percent disability rating is 
assigned when duodenal ulcer is moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating is warranted when 
duodenal ulcer is moderately severe, less than severe but 
with impairment of health manifested by anemia and weight 
loss; or when there are recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A maximum schedular evaluation of 60 percent 
is assigned for severe duodenal ulcer, when pain is only 
partially relieved by standard ulcer therapy, and there is 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

In this case, the Board finds that the criteria for a 
disability rating greater than 20 percent are not met.  The 
evidence reveals subjective complaints of constant abdominal 
pain, poor appetite, some nausea and vomiting, weight loss, 
and fatigue.  However, objectively, the record shows only 
evidence of abdominal pain and tenderness.  Endoscopic and 
radiographic examination results show mild gastritis and 
gastroesophageal reflux.  There is no objective evidence of 
current duodenal ulcer.  Despite the veteran's assertions, 
the evidence does not reveal any weight loss.  Although 
laboratory tests show slightly lower than normal red blood 
cell counts, there is no evidence of gastrointestinal 
bleeding and no physician's opinion that the veteran has 
anemia as a result of a duodenal ulcer.  Moreover, there is 
no evidence of general impairment of health related to weight 
loss or anemia.  Finally, the evidence of record, including 
the veteran's own statements, does not demonstrate that the 
veteran suffers from extended, recurrent incapacitating 
episodes of ulcer symptoms.  Considering this evidence, the 
Board cannot conclude that the overall disability picture 
more nearly approximates the criteria moderately severe 
duodenal ulcer to warrant a 40 percent rating under Code 
7305.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
disability rating greater than 20 percent for duodenal ulcer.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.114, Code 7305.        


ORDER

Entitlement to a disability rating greater than 20 percent 
for duodenal ulcer is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

